Crownhart, J.
It is contended by the appellant that it is impossible for it to operate its quarry successfully under the judgment of the court. It claims that the language of the judgment, preventing the city from casting stones upon plaintiffs’ land “in such quantities or of such sizes as in any. way to endanger the life or safety of those at work upon plaintiffs’ farm, or such as shall in any manner damage *505the crops growing upon plaintiffs farm,’ will prevent the appellant from making profitable use of its. quarry. The court seemed to think otherwise, and cites the fact that prior to 1922 the quarry was operated so as not to endanger the plaintiffs’ home and growing crops. However that may be, unless the plaintiffs are by lease or conveyance estopped from making complaint, they are entitled to the use and enjoyment of their premises free from the trespasses of the appellant. There may be inconsequential trespasses which a court of equity would not enjoin, but, generally speaking, every person has the right to use his private premises free from trespasses of strangers to the title. In this case the damages were not inconsequential or conjectural, but were actual and substantial. If it be true that the city cannot operate its quarry without casting stones upon adjoining premises so as to endanger life or materially damage crops, it behooves the city to acquire additional territory in which to conduct its dangerous enterprise.
It is not seriously contended that the lease under which the appellant claims, gives it any right to trespass upon plaintiffs’ premises outside the limits described in the lease. While the language of the decision, taken literally, might be construed to prevent the defendant from casting any stones whatever on the premises of-plaintiffs,- we give the language a fair and reasonable construction, and, so- construed, the defendant is enjoined from casting stones on plaintiffs’ premises so as to endanger life or to materially damage crops. So construed, the judgment may stand.
By the Court. — The judgment of the circuit court is affirmed.